DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 9 has amended. 
Claims 20-32 have been newly added.
Claims 9-14 and 20-32 are examined as follows:
                                                                                                                                                                                                        
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
	Claim 20 refers to claim 1 which was canceled. This would affect the dependency of claims 21-25. Claim 20 is treated as depending on claim 9 in the action below. 
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the utility winding and the control power winding" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-14,22,23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kooken et al (US 2013/0112367) in view of Luo et al (US 8,425,772).

With regards to claim 9, Kooken et al discloses a method of protecting a welding-type power supply (method for real-time adjustment of a cooling fan in a welding or cutting system, Title) comprising:
receiving input power and converting it to welding power including transforming power with an auxiliary transformer into auxiliary power (power inputted to rectifier 101 and regulated circuit 103 is used to convert power to an output circuit 105, Fig. 1),
sensing the temperature of the auxiliary transformer (sensor S1 and S2 are used to sense the temperature of regulated circuit 103, Fig. 1),
controlling the transforming in response to the sensing (switches 123 and 125 are connected to temperature sensors S1 and S2 where a shutdown happens with temperature is exceeded, paragraph 0025, lines 7-10).
Kooken et al does not disclose an auxiliary transformer having a secondary winding. 
Luo et al discloses an auxiliary transformer having a secondary winding (auxiliary power supply 170 has secondary winding 145, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the auxiliary transformer of Kooken et al with the secondary winding as taught by Luo et al in order to provide a welding power supply that in efficient in handling power spikes. 
	With regards to claim 10, Kooken et al discloses further comprising turning on and off at least one fan mounted to cool at least the auxiliary transformer, wherein turning on and off is done in response to the sensing (fan controller 113 turns on and off fan 117 to cool internal components of the power supply 100 which would include regulated circuit 103, Fig. 1). 
	With regards to claim 11, Kooken et al discloses wherein turning on and off includes turning the at least one fan off when the auxiliary transformer is at a fan off temperature, and turning the at least one fan on at a fan on temperature, wherein the fan off temperature is less than the fan on temperature (fan controller 113 uses the temperature signal from the processor 111 to control the speed of the motor 115 such that the speed of the fan is directly proportional to the sensed temperature, paragraph 0015, lines 6-8). 
	With regards to claims 12 and 13, Kooken et al discloses wherein controlling the converting and transforming includes disabling a utility output in response to the temperature of the auxiliary transformer exceeding a threshold (switches 123 and 125 are connected to temperature sensors S1 and S2 where a shutdown happens with temperature is exceeded, paragraph 0025, lines 7-10). 
	With regards to claims 14 and 32, Kooken et al discloses wherein disabling an output includes opening a relay in series with an utility power output (buck switch 123 and boost switch 125 disables the output to input current generator and output circuit 105 respectively, Fig. 1).

	Claim(s) 20- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kooken et al and Luo et al as applied to claims 9-14 and 32 above, and further in view of Lee (US 2004/0145437).

With regards to claim 20, Kooken et al and Luo et al does not teach further comprising mounting a temperature responsive component on the auxiliary power transformer. 
Lee teaches further comprising mounting a temperature responsive component on the auxiliary power transformer (mounting temperature sensor 40 on the high voltage transformer having an E core 10, Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the auxiliary power transformer of Kooken et al and Luo et al with the temperature sensor as taught by Lee to provide a precise temperature feedback for a transformer to lengthen it operating life. 
	With regards to claim 21, Lee teaches wherein mounting of the temperature responsive component includes mounting the temperature responsive component over the secondary winding of the auxiliary power transformer (mounting temperature sensor 40 over secondary coil 20, Fig. 3). 
	With regards to claim 22, Lee teaches wherein the auxiliary power transformer further includes a utility power winding, a control power winding and a winding separator therebetween (primary coil 60, secondary coil 20 and iron core 71 that separates the coils, Fig. 3). 
	With regards to claim 23, Lee teaches wherein mounting of the temperature responsive component includes mounting the temperature responsive component between one ore more of the secondary winding, the utility power winding, and the control power winding (temperature sensor 40 is mounted between primary coil 60, secondary coil 20 and iron core 71 that separates the coils, Fig. 3)
	With regards to claim 24, Kooken et al discloses further comprising receiving a temperature signal indicative of the temperature from the temperature responsive component (temperature signal from sensors S1 and S2, paragraph 0014, lines 1-4).   
Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kooken et al, Luo et al and Lee as applied to claim 20 above, and further in view of Schneider (US 6,153,851).

	With regards to claim 25, Kooken et al, Luo et al and Lee does not teach wherein the temperature responsive component is a thermistor.
	Schneider teaches wherein the temperature responsive component is a thermistor (a power supply for welding power supplies that includes a thermistor 201 to provide protection to the welding power circuit).
	It would have been obvious to one skilled in the art at the time the invention was made to modify the temperature sensor of Kooken et al, Luo et al and Lee with the thermistor taught by Schneider to provide a protection for the welding power circuit.

Claim(s) 26,27,28,29,30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kooken et al in view of Lee.

	With regards to claim 26, Kooken et al discloses a method of protecting a welding-type power supply ((method for real-time adjustment of a cooling fan in a welding or cutting system, Title) comprising: receiving input power and converting it to welding power (power inputted to rectifier 101 and regulated circuit 103 is used to convert power to an output circuit 105, Fig. 1),controlling the transforming in response to the temperature exceeding a set point (detected temperature exceeds a maximum threshold value the controller shut off system 100, paragraph 0025, lines 3-5) and sensing a temperature of the auxiliary transformer (sensor S1 and S2 are used to sense the temperature of regulated circuit 103, Fig. 1).
	Kooken et al does not disclose an auxiliary transformer having a secondary winding into auxiliary power; mounting a temperature responsive component in thermal contact with the auxiliary transformer. 
	Lee teaches an auxiliary transformer having a secondary winding into auxiliary power (high voltage transformer having a secondary coil 20, Fig. 1); mounting a temperature responsive component in thermal contact with the auxiliary transformer (mounting temperature sensor 40 on the high voltage transformer having an E core 10, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the auxiliary power transformer of Kooken et al and Luo et al with the temperature sensor as taught by Lee to provide a precise temperature feedback for a transformer to lengthen it operating life. 
With regards to claim 27, Kooken et al discloses comprising causing the auxiliary transformer to be shut down in response to the temperature of the auxiliary transformer exceeding a threshold (detected temperature exceeds a maximum threshold value the controller shut off system 100, paragraph 0025, lines 3-5). 
With regards to claim 28, Kooken et al discloses wherein the temperature responsive component comprises digital temperature sensors (screen 121 displays the detected temperature from circuit 103 and sensors S1 and S2 and therefore digital, paragraph 0027, lines 8-11). 
With regards to claim 29, Lee teaches wherein mounting of the temperature responsive component includes mounting the temperature responsive component over the secondary winding (temperature sensor 40 includes being mounted over the secondary coil 20, Fig. 3).
With regards to claim 30, Lee teaches wherein mounting of the temperature responsive component includes mounting the temperature responsive component on a core of the auxiliary transformer (mounting the temperature sensor 40 on core 10, Fig. 3). 
With regards to claim 31, Kooken et al discloses further comprising disabling an output of the auxiliary transformer in response to the temperature of the auxiliary transformer exceeding the set point (detected temperature exceeds a maximum threshold value the controller shut off system 100, paragraph 0025, lines 3-5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 9 has been amended to include “an auxiliary transformer having a secondary winding”. The rejection has been updated using Luo et al in regards to claim 9. Newly added claims 20-32 have been rejected as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                       
/JOEL M ATTEY/Primary Examiner, Art Unit 3763